department of the treasury internal_revenue_service washington d c q government entities division uil no oct se t ‘ep la ty legend taxpayer a ccccccceeeee ere e reer seen eee ner ens een eee amount a ccccecc cece ceeeece eens ree eneeeee ene e nae eeenae ene amount b ccccecceeceete eee cece eee eaten eenc ene eeeeenne eee ens amount c ccccccceceec cece ete ee teers ree eeee sere retnneneenneeaees dear this is in response to a ruling_request dated date as supplemented by a letter dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested to set up the ira of march company o letter dated date taxpayer a wdé informed by plan x’s administrator in a plan x’s rules provide that participants with a market that effective jenuan must take a complete histribution of their account balance value less than the letter further stated that since taxpayer a’s account balance is less than dollar_figure a complete distribution will be made taxpayer a completed a withdrawal distribution form for plan x and received her account balance from plan x in the form of a stock certificate amount a and a check for a partial share amount b for a total_distribution of amount c on january prior to the expiration of the 60-day rollover peridd allowed to rollover the distribution ent ira taxpayer a requested from plan x to an individual retirement arrange ra bank n referred taxpayer a to its bank n to deposit the certificate of stock into an on-site broker company o converted the certificate of stock into cash by depositing the certificate into account a for taxpayer a after commissions and fees acdount a’s balance was amount d again taxpayer a instructed company o to putithe assets of account a into an ira a statement from company o shows the purchase of fund a for amount d after receiving form 1099b taxpayer a contacted bank n and was informed that company o had improperly set up her ira account taxp ayer a represents that it was her belief that fund a was an ira but later discovered that fund a is merely an individual_account based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution from plan x sec_402 of the internal_revenue_code provides in general that any amount distributed form a qualified_trust must be transferred to an eligible_retirement_plan no later than the day following the day 6f receipt in order to avoid inclusion in the distributee’s gross_income sec_402 of the code provides that the term eligible_retirement_plan means i an individual_retirement_account described in retirement annuity described in sec_408 ii a qualified_trust and iv an annuity eferred compensation plan described plan described in sec_403 v an eligible in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract descrited in sec_403 an eligible_rollover_distribution is attributable to designated_roth_account as defined in section respect to such portion shall include only anothey ira sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience dollar_figureection a ii an individual lf any portion of payments or distributions from a 402a an eligible_retirement_plan with designated_roth_account and a roth revproc_2003_16 2003_4_irb_359 provides guidance on applying to the internal_revenue_service for a waiver of the 60-day rollover requirement contained in code sec_402 the procedure states that in determining whether to grant a waiver of the 60-day rollover requirement the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that due to reliance on advice from financial institutions and company o's failure to establish an ira to receive taxpayer a's distribution from plan x as directed taxpayer a did not satisfy the requirement that amount c be deposited in an ira within days of the distribution from plan x the failure to deposit amount c into a rollover ira within the 60-day period was beyond the reasonable control of taxpayer a therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the portion of amount c that constitutes an eligible_rollover_distribution pursuant to sec_402 you are granted a period of days from the issuance of this ruling letter to contribute the portion of amount c that constitutes an eligible_rollover_distribution into one or more iras provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the amount of the contribution will be considered a rollover_contribution within the meaning of sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or income_tax regulations thereunder which may be applicable this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if have any questions please contact sincerely signed eed uewua do vv eee lll be eeeeeeeeeeeeaees manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
